IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 96-10051
                         Conference Calendar



ALCARIO VERA,

                                          Plaintiff-Appellant,


versus

BEVERLY COGBURN, Head Nurse; LISA JENNIFER
BRIDE, Nurse; D. RAINS, LVN Nurse,

                                          Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                        USDC No. 1:95-CV-20
                        - - - - - - - - - -
                           June 26, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Alcario Vera, #657497, appeals from the district court’s

dismissal pursuant to Fed. R. Civ. P. 12(b)(6) of his civil

rights complaint brought under 42 U.S.C. § 1983.   Vera contends

that the magistrate judge erred by dismissing his complaint for

failure to state a claim upon which relief may be granted, and in

the alternative, based on the defendants’ assertion of qualified


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-10051
                                - 2 -

immunity.    We have reviewed the record, the magistrate judge’s

order of dismissal, and Vera’s arguments on appeal and find no

reversible error.    Accordingly, the judgment is AFFIRMED for

essentially the same reasons stated by the magistrate judge.

Vera v. Cogburn et al., No. 1:95-CV-020 (N.D. Tex. Jan. 2, 1996).

We caution Vera that any additional frivolous appeals filed by

him or on his behalf will invite the imposition of sanctions.      To

avoid sanctions, Vera is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     AFFIRMED; SANCTIONS WARNING ISSUED.